Citation Nr: 1809749	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-19 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include an anxiety disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to May 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  In that decision, the RO denied entitlement to service connection an anxiety, narcissistic, and antisocial personality disorders.

As indicated below, the Veteran has been diagnosed with an anxiety disorder and personality disorders.  The issue has therefore been recharacterized more broadly to reflect that the claim encompasses any acquired psychiatric disorder for which the Veteran may receive compensation, and is not limited to those indicated by the Veteran in his claim or statements in support thereof.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (what constitutes a claim cannot be limited by a lay veteran's characterization of her condition, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).

In the Veteran's May 2014 substantive appeal, he requested a Board hearing.  In July 2017, the Veteran withdrew his request for a Board hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that his psychiatric disorder, to include an anxiety disorder, is related to his military service, and that he has experienced symptoms, such as anxiety attacks, in and since service.  See Veteran's notice of disagreement dated December 2013.

Prior to service, the Veteran was diagnosed with oppositional defiance disorder psychotic not otherwise specified (NOS).  See private hospital report dated in August 1993.

In the Veteran's October 2001 report of medical history prepared at the time of entrance into service, he noted that he sought counseling in July 1993 for his behavior and a defiance disorder.  In the October 2001 report of medical examination, clinical psychiatric evaluation was normal.  The examining physician noted the Veteran's 1993 history of a defiance disorder and indicated that the Veteran has not had any problems since.  During service, service treatment records (STRs) reveal that the Veteran sought treatment for anxiety symptoms, behavioral problems, and he was diagnosed adjustment disorder with mixed emotional features.  See, e.g., STRs dated April 2006, August 2006, and October 2006.  In a January 2007 report of medical examination prepared at the time of separation from service, clinical psychiatric evaluation was normal.  However, in the Veteran's DD-Form 214, the narrative reason for separation was personality disorder.

In September 2012, the Veteran was afforded an examination.  The examiner diagnosed narcissistic personality disorder; antisocial personality disorder; and anxiety disorder, NOS.  The examiner opined the Veteran's anxiety disorder is not related to his military service.  The VA examiner reasoned "the [V]eteran is demonstrating a new episode of the disorder that is a result of current life stressors and/or manipulation techniques associated with his personality disorders."

First, the Board notes that there is a presumption of service connection for psychoses if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307 (a), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (2013).  Psychoses include brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder NOS, other specified schizophrenia spectrum or other psychotic disorder, schizoaffective disorder, schizophrenia, schizophreniform disorder, and substance-induced psychotic disorder but not PTSD, agoraphobia, depressive, anxiety, or panic disorders.  38 C.F.R. § 3.384 (2017).  

Second, when there is evidence that a disorder had its onset prior to service, questions relating to the presumption of soundness arise.  Every veteran is presumed to have been in sound condition when examined, accepted, and enrolled into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C § 1111.  The term "noted" refers to "[o]nly such conditions as are recorded in examination reports." 38 C.F.R. § 3.304 (b).  When a condition is not noted on entry into service, the burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

However, "before the presumption of soundness is for application, there must be evidence that a disease or injury that was not noted upon entry to service manifested or was incurred in service."  Gilbert v. Shinseki, 26 Vet. App. 48, 52 (2012). 

Third, generally, personality disorders, mental deficiency, and other such "defects" are not "diseases" or "injuries" within the meaning of applicable legislation, and therefore service connection for them is generally precluded by regulation. 
38 C.F.R. §§ 3.303 (c), 4.9, 4.127.  However, service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711   (1990); Carpenter v. Brown, 8 Vet. App. 240, 245   (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)).

The Board finds that a remand is necessary to obtain an opinion.  To this end, the evidence reflects that prior to service the Veteran was diagnosed with defiance disorder; however, no psychiatric defects were noted on the Veteran's October 2001 enlistment examination.  Thus, the Veteran is presumed sound when he entered service.

During service, the Veteran experienced psychiatric symptoms and sought treatment thereof and his DD-214 Form states that he his discharge was due to his personality disorder.  Notably, the September 2012 VA examiner did not address any of the above findings noted in the Veteran's STRs.  Furthermore, the examiner's negative rationale did not consider the Veteran's reports of anxiety in and since service.  Therefore, the Board finds that remand is necessary to obtain an opinion to address the etiology of the Veteran's psychiatric disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (once VA undertakes to provide an examination, it must provide an adequate one).

Accordingly, the claim is REMANDED for the following action:

1.  Obtain any outstanding records of treatment that the Veteran may have received at any VA health care facility.  All such available documents should be associated with the claims file.

2.  Then, the claims folder must be referred to a psychiatrist for an opinion as to the etiology of the Veteran's psychiatric disability.  A copy of this remand must be made available to the psychiatrist for review in connection with the requested opinion.

The psychiatrist must provide an opinion addressing the following:

a.  Whether a psychiatric disorder clearly and unmistakably (i.e., obviously or undebatably) pre-existed service.

In addressing the question above, the psychiatrist should comment on the private hospital report dated in August 1993 that shows a diagnosis of oppositional defiance disorder psychotic NOS.

b.  If the psychiatrist determines that a psychiatric disorder clearly and unmistakably pre-existed service, the psychiatrist must state whether it is clear and unmistakable (obvious, manifest, and undebatable) that the pre-existing disease or injury WAS NOT aggravated (i.e., permanently worsened) during service.

c.  The psychiatrist must also opine whether the Veteran had a personality disorder in service and, if so, whether any current psychiatric disability is due to the aggravation of the Veteran's personality disorder by superimposed disease or injury.

d.  Regardless of the answers to the above questions, the psychiatrist should opine whether is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's current acquired psychiatric disorder, to include an anxiety disorder, had its onset during service or was otherwise causally or etiologically related to service.

3.  Thereafter, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action

must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




